Citation Nr: 1637825	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran originally requested a hearing before a Veterans Law Judge in Washington, D.C. on his September 2012 substantive appeal. However, in April 2013 the Veteran withdrew his request for a hearing. As such, it is not an error that the Veteran was not provided with a hearing, and the matters are appropriately before the Board.

In February 2014, the Board remanded the claims for further development. As will be explained further below, the matters are again remanded for further development.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a rating in excess of 10 percent for service-connected right knee disability has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In February 2014, the Board remanded the issues for additional development and adjudication. The matters have now been returned to the Board, and upon review, the Board has determined that the matters must once again be remanded for additional development. The Board will discuss each issue individually.

I. Entitlement to a TDIU.

First, with respect to the issue of TDIU, the February 2014 remand directed the RO to provide the Veteran with proper notice and to provide the Veteran with a VA Form 21-8940. Although the record reflects that the Veteran provided notice in April 2014 via a VCAA letter, the record does not indicate that the Veteran received a VA Form 21-8940. In fact, the June 2016 Appellant's Post-Remand Brief notes that the Veteran never received such form as directed by the Board's February 2014 remand. Therefore, the issue of entitlement to a TDIU has not been adequately developed, and the issue must be remanded. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

II. Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.

Second, with regard to the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities, the February 2014 remand directed the RO to schedule the Veteran for an additional VA examination and opinion. Specifically, the Board directed the VA examiner to clarify the diagnosis and opine as to the etiology of the Veteran's back disability, to include an opinion as to whether the Veteran's low back disability was caused or aggravated by the Veteran's service-connected right or left knee disability.

Accordingly, the Veteran was afforded a VA examination in June 2014. However, the Board finds that an additional VA examination is needed to clarify the Veteran's current diagnosis and to provide an additional opinion. Although the June 2014 examiner noted that the Veteran has a history of diagnosed scoliosis, with the date of diagnosis being 2009, the examiner opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness," with the rationale that "there is no objective evidence that he has a back condition." Under the circumstances, the Board believes that the additional examination should be conducted, and that such examination should be completed by a physician skilled in the diagnosis and treatment of orthopedic disabilities.  

As noted, the Veteran has a history of diagnosed scoliosis, and the Veteran has consistently reported intermittent pain with flares up to 10/10 and spasms. See October 2009 images; June 2014 VA examination; see also May 2012 VA treatment records. Additionally, the Board notes that the October 2010 VA examiner also found minimal scoliosis of the Veteran's back, as determined through x-rays. Therefore, the Board remands this matter for an additional VA examination and opinion to clarify the diagnosis and etiology of the Veteran's claimed back condition. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 2 1-8940 in connection with the inferred claim for entitlement to TDIU, and request that he provide the requisite information. Thereafter, conduct any development deemed necessary.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an orthopedist or an orthopedic specialist, in order to ascertain the nature and etiology of his low back disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current low back disability underlying his complaints of low back pain?

Attention is invited to October 2009 lumbar spine images showing minimal scoliosis.

b) If a current disability is found, is it at least as likely 
as not (a fifty percent probability or greater) that the low back disability was caused by the Veteran's service-connected right and / or left knee disability?

In answering this question, the examiner should address the right and left knee disabilities individually and collectively.

c) If the right and / or left knee disabilities did not cause the low back disability, is it at least as likely as not (a
fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the right and / or left knee disability?

Again, the left and right knee disabilities should be addressed individually and collectively.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability(ies).

d) If the Veteran's low back disability is not caused or aggravated by the right and / or left knee disabilities, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider the Veteran's lay statements.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed. knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






